COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:     In re Felicia Nicole Jones

Appellate case number:   01-14-00712-CV

Trial court case number: 74030

Trial court:             239th District Court of Brazoria County

Date motion filed:       September 15, 2014

Party filing motion:     Relator, Felicia Nicole Jones

       It is ordered that the motion for rehearing is DENIED.


Judge’s signature: /s/ Rebeca Huddle
                       Acting for the Court

Panel consists of: Massengale, Brown, and Huddle


Date: September 30, 2014